Citation Nr: 1718350	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability, secondary to service connected disorders of the lower extremities.

2.  Entitlement to a higher initial rating for left knee disability prior to January 6, 2011, currently evaluated as 10 percent disabling from July 31, 2006, to February 9, 2010, and as 30 percent from February 9, 2010, to January 6, 2011.

3.  Entitlement to a rating in excess of 30 percent for total left knee replacement, evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, effective from March 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania, and Cleveland, Ohio, respectively.  

The instant matters were previously before the Board in May 2014, at which time they were remanded for further development.  Upon competition of the requested development, the RO issued a supplemental statement of the case (SSOC) in October 2014 wherein it continued to deny the Veteran's claim.  The matters were thereafter returned to the Board.  

Also addressed by the Board at that time were claims for service connection for left foot plantar fasciitis and for an initial compensable rating for right foot plantar fasciitis.  Specifically, service connection for left foot plantar fasciitis was granted and the Board awarded an initial rating of 10 percent, but no higher, for right foot plantar fasciitis.  In a June 2014 rating decision, the Appeals Management Center (AMC) implemented the Board's awards of service connection for left foot plantar fasciitis and of a 10 percent rating for right foot plantar fasciitis.  Specific to the Veteran's left foot plantar fasciitis, the AMC assigned a 10 percent rating, effective from July 31, 2006.  In December 2014, the Veteran filed a notice of disagreement (NOD) with the ratings assigned by the AMC in the June 2014 rating decision.  In a letter dated in May 2015, the AOJ accepted the Veteran's NOD as to the rating assigned for his left foot plantar fasciitis.  The AOJ informed the Veteran, however, that because it was merely implementing the Board's grant of a 10 percent rating for right foot plantar fasciitis, the Veteran's NOD could not serve to initiate an appeal of the rating assigned for his right foot plantar fasciitis.  The Veteran thereafter appealed the Board's denial of a rating for right greater than 10 percent for right foot plantar fasciitis to the United States Court of Appeals for Veterans Claims (Court), which appeal was dismissed as untimely.  

As regards to the Veteran's disagreement with the initially assigned 10 percent rating for his left foot plantar fasciitis, the Board notes that although a statement of the case has yet to be issued, a review of the record reveals that the AOJ is actively undertaking additional development.  Indeed, the Veteran was afforded a VA examination in November 2016 and was thereafter awarded an increased raring of 20 percent, effective from March 3, 2015.  The RO also acknowledged that that award was considered only a partial grant of benefits sought by the Veteran when he disagreed with the initial rating assigned.  Accordingly, as the post-decision review process has begun on this matter in an attempt to resolve the matter, it is not yet ripe for appellate review.

The Board also notes that in a May 2014 rating decision, the RO, among other things, denied service connection for diabetes mellitus and for peripheral neuropathy of the lower extremities,.  The Veteran filed an NOD in September 2014 and an SOC was issued in September 2016.  The Veteran then timely filed a VA Form 9 (Appeal to the Board of Veterans Appeals) in September 2016.  In response to the Veteran's VA Form 9, the AOJ issued a deferred rating decision wherein it was noted that additional development was necessary before the appeal was ready for certification to the Board.  The record reflects that the AOJ is undertaking the necessary development in an attempt to verify the Veteran's in-service exposure to an herbicide agent.  Accordingly, as it is clear that development is ongoing, the Board will not assume jurisdiction over the issues of entitlement to service connection for diabetes mellitus and peripheral neuropathy at this time.

Lastly, the Board notes that with regard to the disability ratings assigned for the Veteran's left knee, the Veteran was initially awarded a 10 percent rating for his left knee disability, effective from July 31, 2006, via a March 2008 rating decision that granted service connection for a left knee disability.  The disability was then simply classified as "left knee condition associated with residuals sprained ankle with ankle spur" and the 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5257.  In an April 2011 rating decision, the RO increased the Veteran's left knee evaluation to 100 percent, effective from January 6, 2011, (the date on which he underwent a total left knee replacement) to March 1, 2011.  Effective March 1, 2012, a 30 percent rating was assigned under 38 C.F.R. § 4.71a, DC 5055.  Then, in an April 2012 rating decision, a decision review office (DRO) increased the Veteran's left knee rating from 10 to 30 percent, effective from February 9, 2010, to January 6, 2011, the date on which the Veteran had been awarded a 100 percent evaluation in accordance with 38 C.F.R. § 4.30.  The codesheet accompanying that rating decision reflects that the 30 percent rating was assigned under DC 5055; from a reading of the rating decision, however, it would appear that the 30 percent rating was assigned based on limitation of extension, which is evaluated under 38 C.F.R. § 4.71a, DC 5261.  Accordingly, as will be discussed in greater detail below, the Veteran's left knee increased rating claims have been recharacterized as set forth on the title page of this decision, so as to accurately reflect the various ratings in effect during the pendency of the Veteran's appeal.

The decision below addresses the Veteran's claims for service connection for a low back disability and for an increased rating for his left knee disability from March 1, 2012, forward.  The issue of entitlement to a higher rating for the left knee disability prior to January 6, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran suffers from a low back disability that is attributable to his service-connected disorders of the lower extremities.

2.  Since March 1, 2012, the Veteran has experienced chronic residuals of his total arthroplasty of the left knee in the form of severe painful motion.

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, his low back disability is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

2. The criteria for a disability rating of 60 percent for the Veteran's service-connected status-post total arthroplasty of the left knee have been met since May 1, 2011. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the Board's favorable resolution of the matters of entitlement to service connection for a low back disability and entitlement to a higher rating for the Veteran's left knee disability from March 1, 2012, to the maximum rating allowable under the applicable DC more than a year after implantation of prosthesis, the Board finds that all necessary notification and development actions in connection with this matter have been accomplished.

A.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995); 38 C.F.R. § 3.310  (2014).

In the instant case, the Veteran has proffered his belief that his current back disability is related to service or to a service-connected disability.  Specifically, the Veteran, who is a DC (Doctor of Chiropractic) has asserted that due to the nature of his service-connected disabilities of the lower extremities, his gait was altered, which in turn led to his current back condition.  At the outset, the Board notes that the evidence reveals a currently diagnosed disability of the lumbar spine.  Specifically, as recorded in a February 2010 VA examination report, x-rays of the lumbar spine show degenerative osteoarthritis throughout the lumbar spine.  The Veteran is also service-connected for various disabilities of the lower extremities, to include left and right knee disabilities, a right ankle disability (for which service connection has been in effect since March 1975), and bilateral plantar fasciitis.  In a June 2008 submission, the Veteran cited to multiple articles, to include excerpts from these articles, in support of his theory of service connection.  

Also in support of his claim, the Veteran has submitted a number of opinions from various private clinicians.  In a July 2009 letter, M.T., D.C., stated that he has known the Veteran for over 20 years and has treated him on an as needed basis.  He also proffered his opinion that it is more likely than not that the Veteran's chronic compressive degenerative back condition is a direct result of service-connected disabilities.  As rationale for that opinion, M.T. stated that the Veteran's back condition is a direct sequela of gait variation, restricted lumbar and ankle ranges of motion, and a constant chronic pain threshold.  This opinion is shared by Dr. H.B., Dr. P.S., Dr. G.M., and Dr. B.E., who also submitted nexus opinions on behalf of the Veteran in July 2009.  Notably, the record contains an earlier assessment from Dr. H.B., who saw the Veteran in September 2004, for complaints of foot and ankle pain.  At that time, Dr. H.B. noted that the Veteran had been diagnoses as having degenerative arthritis of the right ankle, which had resulted in a complete pathological fusion of the ankle joint and very little ankle motion.  Dr. H.B. explained that due to the nature of the Veteran's right ankle disability, his knee, back, and hip would have to take the weight for his weightbearing.  Dr. H.B. also submitted another statement, dated in October 2014, wherein he noted that the Veteran's weight-bearing had been affected by the severity of his ankle problems.  Dr. H.B. again opined that the Veteran's back condition was connected to his service-connected disabilities.

Contrary to the private clinician's opinions, the record also contains two negative nexus opinions proffered by VA clinicians.  Specifically, upon examination in February 2010, the VA examiner indicated that the Veteran had had back problems long before military service and had not sustained any injury to the back during service.  The examiner also tissue in the spine is degenerative in nature and is not connected to an ankle problem.  The VA examiner thus opined against a finding that the Veteran's back disability was related to service or caused or aggravated by a service-connected disability.  However, in its May 2014 action, the Board in essence found this opinion inadequate to rely upon, noting that the record failed to disclose evidence of a pre-existing back disability and that the examiner had failed to consider evidence pertinent to the Veteran's claim.

The Veteran was afforded another VA examination in July 2014.  After reviewing the record and examining the Veteran, the VA examiner opined that it was less likely than not the Veteran's back disability was incurred in or caused by an injury or event in service and that it was also less likely than not that the back disability was caused or aggravated by a service-connected disability.  As rationale for the negative opinion concerning secondary service connection, the VA examiner stated that the thoracolumbar spine is a separate anatomical area from the ankle, feet, and knees, and there is "no medical, clinical or significant research evidence to support the [V]eteran's contention that his back disability is by or the result of any of service-connected disabilities."

In November 2014, the Veteran submitted correspondence wherein he argued that the July 2014 VA examiner's opinion was inadequate.  The Veteran again cited to numerous articles and research reports from various sources to support his assertion that alteration of normal foot mechanics can adversely affect the back, to include causing such things as spinal subluxations, cartilage wear, and osteophytes.  Given the supporting evidence provided by the Veteran, the Board finds reason to question the basis of the VA examiner's July 2014 opinion, as the Veteran has submitted research supporting his proposition.  Given this inadequacy, the Board finds that the VA examiner's negative nexus opinion is inadequate to rely upon in this case.

Given the above evidence, another remand for yet another medical opinion could be construed as obtaining additional evidence for the sole purpose of denying the claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").  While the rationale of private clinicians' opinions are not extensive, reading these opinions as a whole and in the context of the evidence of record, they are of sufficient probative weight to warrant a finding that the Veteran's low back disability is proximately due to his service connected disorders of the lower extremities. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Thus, when reasonable doubt is resolved in the Veteran's favor, the evidence reflects that the Veteran's low back disability is caused by his service-connected disabilities of the lower extremities, such that an award of service connection on a secondary basis is warranted.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.310.

B.  Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned" 38 C.F.R. § 4.7 (2016).

As noted above, on January 6, 2011, the Veteran underwent a total left knee arthroplasty (i.e., total knee replacement) and was assigned a temporary total rating from that date, which rating expired on March 1, 2012.  The Veteran was then not reexamined by VA until July 2014.  Treatment records dated in the interim period reveal that the Veteran continued to complain of knee pain.  A March 2014 treatment entry notes that the Veteran was considering a second total left knee arthroplasty.  When examined in July 2014, the Veteran reported that after his January 2011 surgery, he continued to have knee pain, intermittent flare ups of pain, decreased strength, and decreased range of motion.  He reported that he could not kneel on his left knee, and the he had recently decreased his work load to four days a week, and would be going down to three days a week due to knee pain on account of prolonged standing, bending, and flexing.  The Veteran reported that standing for more than 5 to 10 minutes caused a flare-up of pain, that he often had to change positions while standing and siting, that he was unable to more than 60 feet without needing to stop and rest, and that he needed to take stairs one at a time.  The Veteran indicated that during a flare-up, his pain level was an 8 or 9, on a scale from 1 to 10.  Range-of-motion testing revealed flexion to 60 degrees, with pain throughout the entire range of flexion.  The Veteran was unable to achieve full extension, with extension limited to 5 degrees.  Functional losses were noted to be less movement that normal, pain on movement, swelling, and disturbance of locomotion.  Pain on palpation was also evident.  Regarding the residuals of the Veteran's knee surgery, the examiner indicated that there were intermediate degrees of residuals weakness, pain, or limitation of motion. 

Regarding the Veteran's rating under DC 5055, which pertains to a knee replacement, that DC provides for a 100 percent rating for one year following implantation of prosthesis and a minimum 30 percent rating following that one-year period.  38 C.F.R. § 4.71a, DC 5055 (2016).  Where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Id.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the rating criteria provide that the disability is to be rated by analogy to DCs 5256, 5261 or 5262.  Id.

Upon review of the evidence, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, his left knee total arthroplasty has resulted in chronic residuals consisting of severe painful motion, such that a 60 percent rating under DC 5055 is warranted as of March 1, 2012.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.3.  The Veteran is competent to report his perceived level of pain and the Board has no reason to doubt his credibility in indicting a pain level of 8 or 9 during flare-ups, or his other residuals symptoms of weakness and decreased functional capacity.  Moreover, the Veteran has decreased the number of days he works on account of his knee pain and is contemplating undergoing a second knee replacement, which would indicate to the Board that more likely than not his residual pain has been more severe than moderate since his procedure.  The Board finds that this evidence supports the assignment of a 60 percent rating under DC 5055.  A 60 percent rating is the highest rating available under DC 5055.  Thus, to the extent applicable, the considerations of DeLuca v. Brown, 8 Vet. App. 202, 206   (1995), do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under a particular DC).

As to the rating and time period addressed above, the Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's left knee disability have not been so exceptional or unusual that the schedular criteria do not adequately compensate for them.  Here, the Veteran's main symptoms have been pain, decreased motion, and limitation of activities.  The Board does not find that the Veteran's symptoms take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2016). Indeed, the rating schedule and associated regulations compensate for limited motion and other described symptoms.  Although limitation of activities such as walking and standing are not specifically noted in the rating schedule, these are manifestations of knee pain, which is accounted for by the rating schedule.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).


ORDER

Entitlement to service connection for a low back disability, secondary to service connected disorders of the lower extremities, is granted.

Entitlement to a disability rating of 60 percent under DC 5055 for status-post total arthroplasty of the left knee is granted from March 1, 2012, subject to controlling regulations governing the payment of monetary awards.


REMAND

Regarding the Veteran's left knee disability ratings assigned prior to January 6, 2011, the Board finds that before it can determine whether higher ratings are warranted, the matter must be remanded for the AOJ to determine in the first instance whether the Veteran's left knee disability is appropriately evaluated under the currently assigned DCs.  As noted in the Introduction above, the Veteran was assigned an initial evaluation of 10 percent under DC 5299-5257.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  The use of "99" in this case is reflective of a left knee disability not listed in the VA's rating scheduled, which disability the RO felt was most appropriately evaluated under the DC pertaining to subluxation or lateral instability of the knee.  See 38 C.F.R. §§ 4.20, 4.27 (2016).

At the time of the March 2008 rating decision awarding service connection for a left knee condition and assigning a 10 percent rating, the evidence before the RO included the report of a private magnetic resonance imaging (MRI) scan of the left knee completed in May 2006.  The report was interpreted to reveal advanced degenerative osteoarthritis, mainly involving the medial compartment.  In July 2007, the Veteran presented to his private clinician with complaints of chronic knee pain, reporting that a few weeks prior he had hyperextended his left knee and that his left knee had locked.  Physical examination of the knee revealed some popping with a McMurray's test on the medical joint line.  The private clinician indicated the possibility of a meniscal flap tear that was causing the left knee to lock.  Another MRI was performed in July 2007, the report of which was interpreted to reveal chronic degenerative tearing or maceration throughout the medial meniscus, associated with medial compartmental degenerative changes; chondromalacia patella; and small joint effusion.  Also noted upon physical examination was some medial subluxation of the medial meniscus, associated with the degenerative changes next to the meniscal tibial ligaments.  

In February 2008, the Veteran was afforded a VA examination.  Specific to the left knee, the Veteran reported daily pain, weakness, giving way or subluxation, swelling, and locking.  Physical examination failed to reveal any swelling, redness, or obvious deformities, but did evidence tenderness, patellar tracking with weightbearing, and moderate crepitus.  The examiner indicated no evidence of instability, but did note painful motion.  After examining the Veteran and reviewing the private MRI reports, the examiner records an impression of left knee degenerative arthritis and meniscal tear with chondromalacia patella.  The examiner then opined that it was at least as likely as not that he Veteran's left knee pain was caused by or a result of his service-connected right ankle condition due to abnormal gait.

In granting service connection, the RO discussed the February 2008 VA examination report and determined that it supported a finding of service connection for a "left knee condition."  The RO then noted that the Veteran's specific disability was not listed in the rating scheduled and would therefore be rated analogous to a disability in which nor only the functions affected, but anatomical localization and symptoms, are closely related.  A 10 percent rated was assigned in accordance with the criteria set forth in DC 5257, which provides for a 10 percent rating when there is recurrent subluxation or lateral instability that is slight.

The Veteran was afforded another VA examination in February 2010.  At that time, he reported left knee pain, as well as "episodes of a sensation of subluxation," occasional locking, and intermittent effusion.  The results of range-of-motion testing were recorded to be as follows: extension "0-20 degrees, absent 10 degrees of full extension"; and flexion "0-120 degrees, absent 20 degrees of full flexion."  The examiner noted range of motion limited by arthritis.  It was also noted that the Veteran was stable to varus and valgus stress testing, that he had good anterior and posterior stability, and that the McMurray test was negative.

Based on the results of the February 2010 examination, a DRO, in an April 2012 rating decision, increased the Veteran's left knee disability rating to 30 percent.  Notably, the codesheet accompanying the rating decision assigns the 30 percent rating under DC 5055, which pertains to the evaluation of prosthesis/knee replacement.  However, the Veteran's total knee replacement did not take place until January 2011, so it would appear that evaluating the Veteran's disability under DC 5055 prior to January 6, 2011, is erroneous.

Further, as reasoning for the decision, the DRO indicated that the assignment of a 30 percent rating was based on evidence of "[e]xtension limited to 20-29 degrees."  Notably, limitation of extension is evaluated under DC 5261, which does provide for a 30 percent rating extension limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.  The examination report, however, is less than clear with regard to the Veteran's range of extension.  The DRO also indicated that the previous rating of 10 percent was assigned based on painful motion, in accordance with 38 C.F.R. § 4.59.  This, however, is at odds with the assignment of a 10 percent rating in accordance with the criteria set forth in DC 5257.  The DRO further indicated that a rating in excess of 10 percent was not warranted prior to February 9, 2010, in part, because there was no evidence of dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint line.  See 38 C.F.R. § 4 4.71a, DC 5258.  The evidence does, however, show complaints of locking, as well as pain, effusion, and meniscal tears.  Thus, the Board cannot discern, from the rating decisions of record, the exact nature of the Veteran's service-connected left knee disability, nor the basis upon which the Veteran's disability ratings were assigned or why higher ratings were denied.  

The evidence of record also raises a question as to whether the Veteran's knee disability is more appropriately evaluated under DC 5258 and whether separate ratings are warranted at any point prior to January 6, 2011, under DCs 5257, 5258, and/or 5261.  See VAOPGCPREC 23-97 (holding that a veteran who has arthritis and instability of the knee may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.71a, Diagnostic Code 5257); see also Esteban, supra (providing for separate ratings for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition).  Indeed, if the Veteran's left knee disability was in fact appropriately rated in accordance with the criteria set forth in DC 5257, the additional evidence would seem to support an additional rating under DC 5261, as opposed to a higher rating under a different DC.  

Ultimately, given the conflicting reasoning set forth in the various rating decision pertaining to the evaluation of the Veteran's left knee disability, coupled with the generic characterization of the Veteran's knee disability, the Board finds that before it can adjudicate whether higher, or separate, ratings are warranted for the Veteran's left knee disability prior to his having undergone a total left knee replacement, the matters must remanded for the AOJ to determine in the first instance the appropriate characterization of the Veteran's service-connected left knee disability.  

Accordingly, the issue of entitlement to a higher initial rating for left knee disability prior to January 6, 2011 is REMANDED to the AOJ for the following action:

After completing any additional notification and/or development deemed warranted, readjudicate the claim for entitlement to a higher initial rating for left knee disability prior to January 6, 2011.

As discussed above, it is unclear from the various rating decision, to include the reasons stated therein, the nature of the Veteran's service-connected left knee disability or the basis for the assigned ratings.  Thus, as part of adjudication of the claims on appeal, review the medical evidence of record and specifically consider and discuss whether the Veteran's service-connected left knee disability should be reclassified as arthritis or a meniscal tear, or some other diagnosed knee disability, and evaluated under a DC other than 38 C.F.R. § 4.71a, DC 5299-5257 prior to February 9, 2010, or other than 38 C.F.R. § 4.71a, DC 5055 from February 9, 2010, to January 6, 2011, which DC is not applicable prior to the date on which the Veteran underwent a total left knee replacement.

The AOJ should also determine whether separate ratings are warranted at any point prior to January 6, 2011, under DCs 5257, 5258, and/or 5261, or whether referral for consideration of entitlement to a higher rating on an extraschedular basis is warranted.

If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


